Kerns, J.,
dissenting. Since the doctrine of comparative negligence has no application in Ohio to cases of this kind, the special instruction under consideration, which places equal emphasis upon the issues of negligence, contributory negligence, and proximate cause, is technically, at least, a correct statement of law.
But assuming, as stated in the majority opinion, that the superfluous language contained in the instruction did, in fact, “invite rather than preclude comparison of the negligence of the parties,” then, in such event, the misunderstanding would have militated against the defendant rather than the plaintiff because the susceptibility of the evidence to any such comparison necessarily involves dual negligence and precludes recovery. Hence, no prejudicial error intervened in the cause.
Taet, C. J., and Zimmeeman, J., concur in the foregoing dissenting opinion.
Keens, J., of the Second Appellate District, setting for O’Neill, J.